Filed 11/5/20 In re Walker CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT


                                                                                             F078448

 In re JIMMIE A. O. WALKER                                                          (Fresno Super. Ct.
                                                                                   No. 18CRWR684363)
          on Habeas Corpus.
                                                                                          OPINION



         APPEAL from an order granting writ of habeas corpus. Arlan L. Harrell, Judge.
         Lisa A. Smittcamp, District Attorney, Traci Fritzler, Assistant District Attorney
and Douglas O. Treisman, Deputy District Attorney for Appellant the People.
         Michael Satris, under appointment by the Court of Appeal, for Respondent
Jimmie A. O. Walker
                                                        -ooOoo-
         The People appeal from an order granting habeas corpus relief to respondent
Jimmie A.O. Walker (respondent). While the appeal was pending, the California
Supreme Court decided In re Cook (2019) 7 Cal.5th 439 (Cook). The People argue that
the Cook opinion is dispositive of all issues in this matter. We agree and thus reverse the
challenged order.
                                      BACKGROUND
       Respondent is a prisoner serving an indeterminate life term for second degree
murder. Convicted and sentenced in 1993, he has been incarcerated for over 27 years.
Respondent committed the underlying offense at the age of 19.
       Under Penal Code section 3051,1 respondent is entitled to a youth offender parole
hearing. “A youth offender parole hearing is a hearing by the Board of Parole Hearings
for the purpose of reviewing the parole suitability of any prisoner who was 25 years of
age or younger … at the time of [his or her] controlling offense.” (Id., subd. (a)(1).)
“ ‘Controlling offense’ means the offense or enhancement for which any sentencing court
imposed the longest term of imprisonment.” (Id., subd. (a)(2)(B).) Among other factors,
the parole board must “take into consideration the diminished culpability of youth as
compared to that of adults, the hallmark features of youth, and any subsequent growth
and increased maturity of the individual.” (Id., subd. (f)(1).)
       As explained in People v. Franklin (2016) 63 Cal.4th 261 (Franklin), a person
who meets the eligibility requirements of section 3051 must be given a “sufficient
opportunity to make a record of information relevant to his eventual youth offender
parole hearing.” (Franklin, at p. 284.) Relevant “youth-related factors” include the
prisoner’s “cognitive ability, character, and social and family background at the time of
the offense.” (Id. at p. 269.) The term “Franklin hearing” is often used in reference to
the marshalling and preservation of such evidence, but the California Supreme Court has
advised that the “Franklin processes are more properly called ‘proceedings’ rather than
‘hearings.’ ” (Cook, supra, 7 Cal.5th at p. 449, fn. 3.) “A Franklin proceeding gives ‘an
opportunity for the parties to make an accurate record of the juvenile offender’s
characteristics and circumstances at the time of the offense so that the Board [of Parole
Hearings], years later, may properly discharge its obligation to “give great weight to”

       1   All further statutory references are to the Penal Code unless otherwise stated.


                                               2.
youth-related factors [citation] in determining whether the offender is “fit to rejoin
society” .…’ [Citations.] ” (Id. at p. 449, fn. omitted, quoting Franklin at p. 284.)
       In July 2018, respondent petitioned the Fresno Superior Court for a writ of habeas
corpus. He sought relief in the form of a Franklin proceeding. Four months later, the
petition was granted. The People filed a timely notice of appeal.
       The People’s opening brief was filed on January 18, 2019. The respondent’s brief
was filed on May 21, 2019. Shortly thereafter, on June 3, 2019, the California Supreme
Court issued the Cook opinion. The People address the significance of Cook in their
reply brief.
                                      DISCUSSION
       In their opening brief, the People argued that Franklin proceedings are required
only for juvenile offenders, i.e., defendants who were under the age of 18 when they
committed a controlling offense. As a secondary contention, they alleged Franklin
proceedings are not available to a prisoner, like respondent, whose judgment of
conviction was final prior to the enactment of section 3051 and/or the decision in
Franklin. In their reply brief, the People impliedly withdraw both of those arguments in
light of Cook. (See Cook, supra, 7 Cal.5th at p. 451 [“we hold that an offender entitled to
a hearing under sections 3051 and 4801 may seek the remedy of a Franklin proceeding
even though the offender’s sentence is otherwise final.”].)
       The People maintain the superior court’s order must be reversed, but for the
reasons stated in Cook rather than those asserted in their opening brief. In Cook, the
California Supreme Court reversed an appellate court decision that had authorized a
Franklin hearing for a prisoner who had petitioned for a writ of habeas corpus. (Cook,
supra, 7 Cal.5th at pp. 447–448.) The issue before the high court was “whether a
sentenced prisoner whose conviction is final can seek the remedy of evidence
preservation and, if so, by what means.” (Id. at pp. 446–447.)



                                             3.
       The Cook opinion holds that in “cases with final judgments, section 1203.01 gives
the trial court authority to conduct an evidence preservation proceeding as envisioned in
Franklin.”2 (Cook, supra, 7 Cal.5th at p. 452.) “The purpose of section 1203.01 parallels
that of a Franklin proceeding.” (Id. at p. 453.) Section 1203.01 gives a sentenced
prisoner whose conviction is final “a plain, speedy, and adequate remedy at law that
makes resort to habeas corpus unnecessary, at least in the first instance. [Citations.]”
(Cook, at p. 452.) “In fact, section 1203.01’s framework provides a more flexible,
efficient, and suitable means of collecting information for the benefit of the [parole
board] than the rigid requirements of habeas corpus.” (Id. at p. 456.) Therefore, a habeas
petition filed for the purpose of obtaining a Franklin proceeding should be denied unless
the remedies available under section 1203.01 have already been pursued and exhausted.
(Id. at pp. 452, 458, fn. 6.)
       Prior to Cook, section 1203.01 had not been recognized as a viable procedural
mechanism for prisoners to obtain a Franklin proceeding or the functional equivalent of
such a proceeding. (See Cook, supra, 7 Cal.5th at pp. 454, 458–459.) For that reason, it
would be safe to assume respondent’s habeas petition was premature. No assumption is
needed, however, because the record shows respondent did not previously seek relief


       2 “Under section 1203.01, the trial court may create a postjudgment record for the
benefit of the Department of Corrections and Rehabilitation.” (Cook, supra, 7 Cal.5th at
p. 452.) The statute provides, in relevant part: “Immediately after judgment has been
pronounced, the judge and the district attorney, respectively, may cause to be filed with
the clerk of the court a brief statement of their views respecting the person convicted or
sentenced and the crime committed, together with any reports the probation officer may
have filed relative to the prisoner. The judge and district attorney shall cause those
statements to be filed if no probation officer’s report has been filed. The attorney for the
defendant and the law enforcement agency that investigated the case may likewise file
with the clerk of the court statements of their views respecting the defendant and the
crime of which he or she was convicted….” (§ 1203.01, subd. (a).) Despite the phrase
“[i]mmediately after judgment has been pronounced” (ibid.), nothing in the statutory
language deprives a trial court “of authority to act at a later time” (Cook, at p. 453).


                                             4.
under section 1203.01. Respondent filed his habeas petition using Judicial Council form
No. MC-275. On that form, he was asked, “Other than direct appeal, have you filed any
other petitions, applications, or motions with respect to this conviction, commitment, or
issue in any court?” Respondent’s answer was “No.”
       For the reasons discussed, we conclude the trial court erred by granting
respondent’s petition for a writ of habeas corpus. The appropriate disposition is the same
as in Cook. The order granting the petition shall be reversed, and the matter will be
remanded with directions for the superior court to issue a new order denying the petition
“without prejudice to [respondent’s] filing a motion in the trial court for a Franklin
proceeding under the authority of section 1203.01 and [the Cook opinion].” (Cook,
supra, 7 Cal.5th at p. 460.)
                                      DISPOSITION
       The order granting respondent’s petition for writ of habeas corpus is reversed and
the matter is remanded. On remand, a new order shall be issued denying the petition.
The denial order shall be without prejudice to respondent’s ability to file a motion in the
trial court for a Franklin proceeding under the authority of section 1203.01 and Cook,
supra, 7 Cal.5th 439.



                                                                POOCHIGIAN, Acting P.J.
WE CONCUR:



DETJEN, J.



SMITH, J.




                                             5.